PCIJ_AB_45_GrecoBulgarianAgreement_LNC_NA_1932-03-08_ADV_01_NA_00_FR.txt. 68

COUR PERMANENTE DE JUSTICE INTERNATIONALE

g mers. VINGT-QUATRIÈME SESSION

Rôle général
©
ne 45: 8 mars 1932.

INTERPRETATION
DE L’ ACCORD. GRECO-BULGARE

DU 9 DECEMBRE 1927
(ACCORD CAPHANDARIS-MOLLOFF)

Interprétation de l'Accord Caphandaris-Mollof. Compétence du
Conseil de la Société des Nations d'après l'article 8 dudit accord.
— Detie bulgare au titre des réparations (Traité de paix de Neuilly
du 27 nov. IOI9, avt. 121; Accord de La Haye du 20 janv.
1930 ; Contrat de trust du 5 mars 1931). — Dette grecque envers
la Bulgarie au titre de lémigration réciproque et volontaire
(Convention de Neuilly du 27 nov. 1919 ; Règlement d'émigration du
6 mars 1922; Plan de paiements du 8 déc. 1922; Accord Caphan-
daris-Molloff du g déc. 1927). — Application auxdites dettes de
la proposition Hoover du 20 juin 1931 (Rapport du Comité
d'experis du Ir août 19371; Résolutions du Conseil de la Sociéié des
Nations du IQ sept. 193%; Arrangement gréco-bulgare du IT nov.
1031. — Compétence de la Cour en procédure consultative (avi. I4
du Pacte de la Société des Nations).

AVIS CONSULTATIF

Présents : MM. Apatct, Président; GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
MM. FROMAGEOT, ALTAMIRA, ANZILOTTI, URRUTIA,
sir CECIL Hurst, M. Scuticxinc, Jhr. VAN EYSINGA,
M. Wane, juges; MM. CALOYANNI et PAPAZOFF, juges
ad hoc.

La Cour, ainsi composée, a donné l'avis consultatif ci-après :
69 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

A la date du 19 septembre 1931, le Conseil de la Société
des Nations a adopté la résolution suivante:

« Le Conseil,

Ayant pris connaissance des points de vue exposés
par les représentants de la Bulgarie et de la Gréce;

Considérant que le Gouvernement bulgare a posé la
question de savoir si le Gouvernement hellénique avait
le droit de lier et de compenser l’une par l'autre sa
dette envers les réfugiés bulgares au titre de l'Accord
Molloff-Caphandaris et la dette du Gouvernement bulgare
au titre des réparations ;

Considérant que le Gouvernement bulgare soutient que
ces deux dettes sont totalement différentes par leur nature ;

Considérant que, selon l'avis du Gouvernement hellé-
nique, il n'existe pas en l'occurrence de différend relatif
à l'interprétation de l'Accord Molloff-Caphandaris ;

Constatant que les obligations financières respectives
des deux Gouvernements, à occasion desquelles sont
nées les difficultés ainsi soumises au Conseil, découlent
d'actes internationaux qui engagent également les deux
Gouvernements et à l'exécution desquels il ne saurait,
en tout état de causé, être dérogé que par accord entre
toutes les Parties signataires ;

Convaincu qu’un pareil accord doit être recherché
d'extrême urgence sur une base pratique pour les paie-
ments de l’année en cours, et toutes questions de droit
réservées,

Invite les deux Gouvernements à s'entendre en vue
d'aboutir aussitôt que possible à ce résultat, le service
de leurs dettes susmentionnées devant être poursuivi
dans l'intervalle ;

Sous le bénéfice de ce qui précède, décide de prier
la Cour permanente de Justice internationale d’examiner,
au point de vue juridique, s'il existe effectivement un
différend entre la Gréce et la Bulgarie aux termes de
l'article 8 de l’Accord Molloff-Caphandaris et, dans l’affir-
mative, de donner un avis consultatif sur la nature des
obligations découlant dudit accord ;

Prend acte, avec la plus vive satisfaction, des décla-
rations des, deux Gouvernements relatives à leur désir
réciproque d'aboutir à un règlement général des autres
difficultés qui subsistent entre eux ;

. ‘Adresse un pressant appel à leur esprit de conciliation
et les invite à ouvrir le plus tôt possible des négociations
en vue d'aboutir à ce résultat. »
70 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

Le même jour, et conformément à la décision énoncée dans
cette résolution, le Conseil en adopta une seconde, ainsi
conçue :

« Le Conseil,
Vu les déclarations faites dans sa séance du 7 septembre
1931 par les représentants de la Bulgarie et de la Grèce,

Vu les notes présentées par le Gouvernement bulgare les
7 août, 3, 14 et 17 septembre 1931, et les notes présentées
par le Gouvernement hellénique les 2, 5, 8, 1x, 15, 18 et 19
septembre 1931,

Prie la Cour permanente de Justice internationale de
bien vouloir émettre un avis consultatif sur les points
suivants :

« Y a-t-il en l'occurrence différend entre la Grèce
et la Bulgarie au sens de l'article 8 de l'Accord
Caphandaris-Molloff intervenu à Genève le 9 décem-
bre 1927?

Dans l’affirmative, quelle est la nature des obliga-
tions pécuniaires découlant dudit accord ? »

Invite les Gouvernements de la Bulgarie et de la Grèce
à se tenir à la disposition de la Cour pour lui fournir tous
documents et explications utiles.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner l’aide nécessaire à l'examen
de la question et à prendre, le cas échéant, des disposi-
tions pour être représenté devant la Cour. »

Conformément à cette dernière résolution, le Secrétaire géné-
ral, à la date du 26 septembre 1931, a transmis à la Cour
une requête à fin d'avis consultatif conçue dans les termes
suivants :

« Le Secrétaire général de la Société des Nations,
en exécution de la résolution du Conseil du 19 septembre
1931 et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de Justice
internationale une requête demandant à la Cour de
bien vouloir, conformément à l’article 14 du Pacte, donner
au Conseil un avis consultatif sur les questions qui ont
été renvoyées à la Cour par la résolution du 19 septembre

1931.
7I INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927).

Le Secrétaire général se tiendra à la disposition de la
‘Cour pour donner l’aide nécessaire à l’examen de l'affaire
et prendra, le cas échéant, des dispositions pour être
représenté devant la Cour. » -

La requéte a été enregistrée au Greffe de la Cour le 28 sep-
tembre 1931. A la requéte étaient joints les textes des accords
internationaux dont il avait été fait état devant le Conseil,
les notes échangées en la matiére entre les deux Etats inté-
ressés, ainsi que le procés-verbal enregistrant les exposés faits
au nom de ces derniers lors de la séance du Conseil.

. Par lettre datée du rer octobre 1931, le Secrétaire général
a, en outre, fait parvenir au Greffier copie du procès-verbal
de la séance du Conseil du 19 septembre 1931, au cours de
laquelle furent discutées et adoptées les résolutions dont il
est question ci-dessus.

Conformément à l’article 73, n° x, alinéa 1, du Règlement
de la Cour, la requête a été communiquée aux Membres de la
Société des Nations ainsi qu'aux États admis à ester devant
la Cour. Le Greffier a fait en outre savoir, par une communi-
cation spéciale et directe, aux Gouvernements bulgare et
hellénique, considérés par la Cour comme susceptibles, confor-
mément à l’article 73, n° I, alinéa 2, du Règlement, de four-
nir des renseignements sur les questions à elle soumises aux
fins d'avis, que la Cour était disposée à recevoir de leur part
des exposés écrits et, s’ils le désiraient, à entendre des exposés
oraux à présenter au cours d’une audience publique qui serait
tenue à cet effet. Les représentants des Gouvernements inté-
ressés avaient déjà été consultés sur la durée des délais dans
lesquels ces Gouvernements seraient, le cas échéant, prêts à

déposer leurs exposés écrits.

Dans ces conditions, et tenant compte des suggestions émises
par lesdits représentants, la Cour a, par une ordonnance rendue
le 3 octobre 1931, fixé au 15 décembre 1931 la date à laquelle
un exposé écrit devait être déposé au Greffe par chacun des
deux . Gouvernements, et au rer février 1932 la date à laquelle
ils. devaient présenter un second exposé. A la demande de
Vagent ‘du Gouvernement hellénique et avec le consentement
de l’agent du Gouvernement bulgare, le premier de ces délais

7
72 INTERPRETATION DE L’ACCORD GRÉCO-BULGARE (1927)

fut, par la suite, prorogé au 5 janvier 1932; de méme, et
sut la demande de l’agent du Gouvernement bulgare, à laquelle
l'agent du Gouvernement hellénique s’était rallié, le second
délai fut prorogé au 10 février 1932. Dans les délais ainsi
prorogés, des mémoires et contre-mémoires ont été déposés
au nom des Gouvernements bulgare et hellénique.

Enfin, la Cour a entendu, au cours des audiences publiques
tenues les 12 et 13 février 1932, sur ladite affaire, les ren-
seignements fournis verbalement et contradictoirement par
M. Th. Théodoroff, agent, au nom du Gouvernement bulgare,
et par M. N. Politis, conseil, au nom du Gouvernement hellé-
nique.

Outre les exposés et observations des Gouvernements inté-
ressés et le dossier transmis par le Secrétaire général, ainsi
qu'il a été dit plus haut, la Cour a eu devant elle une série
de documents qui lui ont été soumis, soit pendant la procédure
écrite, soit en cours d'audience, par les représentants des deux
Gouvernements 1.

Aucun des États directement intéressés ne comptant sur le
siège un juge de sa nationalité, les Gouvernements bulgare et
hellénique se sont tous deux prévalus de leur droit, conformé-
. ment à l’article 71 du Règlement, de désigner chacun, pour
siéger dans l'affaire, un juge ad hoc. La Cour, estimant que la
question à elle soumise pour avis consultatif visait un différend
actuellement né entre la Bulgarie et la Grèce au sens de
l’article 71, alinéa 2, du Règlement, a accepté ces désignations.

Telles sont les conditions dans lesquelles la Cour, se trouvant
régulièrement saisie, est aujourd’hui appelée à se prononcer.

*
* %

La premiére des deux questions sur lesquelles la Cour est
invitée à donner son avis est ainsi conçue:
« Ÿ a-t-il en l’occurrence différend entre la Grèce et la

Bulgarie au sens de l’article 8 de l’Accord Caphandaris-
Molloff intervenu à Genève le g décembre 1927? »

1 Voir bordereau à l’annexe.

8
73 _: INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

Le Gouvernement bulgare avait soumis au Conseil l'affaire,
dont ce dernier est saisie, par une lettre datée du 7 août 1931
du chargé d’affaires de Bulgarie à Berne au Secrétaire général
de la: Société des Nations. Cette lettre était conçue dans les
termes suivants :

« Le 31 juillet dernier, le Gouvernement hellénique devait
verser au Gouvernement bulgare, conformément à l’article 4
de l'Accord Molloff-Caphandaris du 9 décembre 1927, une
somme s’élevant à 63 millions de levas environ. Ce versement
n’a pas été effectué.

Le Gouvernement hellénique a déclaré qu'il se trouve être
en droit de lier et de compenser l’une par l’autre sa dette
envers les réfugiés bulgares et la dette du Gouvernement bul-.
gare au titre des réparations. Ces deux dettes sont cependant
totalement différentes par leur nature, et il est inadmissible
juridiquement de compenser l’une par l’autre.

L’Accord Molloff-Caphandaris ayant été conclu sous les
auspices de la Société des Nations, j'ai l'honneur, d’ordre de
mon Gouvernement, de vous prier de bien vouloir saisir le
Conseil, à sa prochaine session, de la question ci-dessus exposée,
en tenant compte notamment de l’article 8 de l'accord. »

La dette mentionnée dans le deuxième alinéa de cette lettre
comme la dette envers les réfugiés bulgares, est la même que
celle dont il est question dans le premier alinéa, où il est dit
que le Gouvernement hellénique aurait dû verser le 31 juillet
1931 au Gouvernement bulgare, conformément à l’article 4
de l’Accord Caphandaris-Molloff, une certaine somme. |

Lorsque le Gouvernement bulgare demande, dans cette lettre,
que le Conseil soit saisi de la « question ci-dessus exposée »,
il vise la prétention du Gouvernement hellénique de lier et
de compenser l’une par l'autre la dette grecque d’émigration
et la dette bulgare de réparations. C’est cette prétention que
le Gouvernement bulgare allègue être juridiquement inadmis-
sible pour le motif que les deux dettes sont totalement diffé-
rentes par leur nature. La question est soumise au Conseil
parce que, aux termes de l’article 8 de l’Accord Caphandaris-
Molloff, « tout différend relatif à l'interprétation du présent
Accord sera tranché par le Conseil de la Société des Nations,
qui prendra sa décision à la majorité des voix ».
74 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

Le renvoi à l’article 8, qui figure dans la lettre du Gouver-
nement bulgare, montre que, de l'avis de ce Gouvernement,
la prétention est de celles qui rentrent dans la compétence
du Conseil pour le motif qu’elle dépend de l'interprétation
de l’Accord Caphandaris-Molloff.

*

Avant d’entrer plus avant dans l'exposé des faits, il est
peut-être opportun d'expliquer l'origine des deux dettes dont il
est fait mention dans la lettre bulgare du 7 août.

C'est dans l’article 121 du Traité de paix de Neuilly que
l’on trouve l’origine de la dette bulgare de réparations. Selon
cet article, la Bulgarie s'engage à payer une somme de 2} mil-
liards de francs-or au titre des réparations ; le même article
règle les. modalités de paiement.

Par la suite, aussi bien la somme à payer que les modalités
de paiement subirent des modifications, en dernier lieu à la
suite de l’Accord concernant le règlement des réparations bul-
gares intervenu à La Haye, le 20 janvier 1930. Cet accord
prévoit le versement par la Bulgarie d’un certain nombre
d’annuités payables en deux semestrialités égales à semestre
échu, les 30 septembre et 31 mars de chaque année. Le
5 mars 1931, un « contrat de trust » fut conclu entre les
gouvernements créanciers de la Bulgarie au titre des répa-
rations et la Banque des Règlements internationaux à Bâle,
_ contrat aux termes duquel cette dernière devint le mandataire
desdits gouvernements à l'effet de recevoir, gérer et distribuer
les. annuités payables par la Bulgarie à partir de la mise en
vigueur du contrat, au titre de la dette des réparations. D’après
l'article 5, alinéa premier, de ce contrat, qui a été accepté
par la Bulgarie, les recettes affectées au paiement des annuités
dues au titre des réparations seront versées, dans les conditions
prévues au Règlement pour flexécution des Protocoles des
21 mars et 24 septembre 1928, à un compte spécial du Trésor
public spécial bulgare à Ia Banque nationale de Bulgarie
{Compte « A »). Sur ce compte, la Banque nationale prélève,
le 15 de chaque mois, la somme en levas nécessaire pour
créditer en devises étrangères un compte ouvert dans ses
écritures au nom du mandataire (Compte « B »), d’un nombre

10
75 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

de francs-or égal à la sixième partie des versements semestriels

venant à ‘échéance le 31 mars et le 30 septembre.

La répartition entre les Puissances créanciéres de la somme
versée par la Bulgarie est effectuée par la Banque des Régle-
ments internationaux. La part de la Grèce est d’environ 75 %.

En ce qui concerne la dette grecque d’émigration, celle-ci
tire son origine de la Convention entre la Grèce et la Bulgarie,
signée à Neuilly, le 27 novembre 1919, en vue de réaliser
l’objet visé par l’article 56 du Traité de paix de Neuilly qui
fut conclu le même jour. Cette converition était destinée à faci-
liter l’émigration réciproque et volontaire des minorités ethni-
qués, de religion ou de langue, en Grèce et en Bulgarie,
vers le pays d’affinité ethnique. La Cour, dans son Avis
n° 17 du 31 juillet 1930 (Communautés gréco-bulgares), a eu
à s'occuper de l'interprétation de quelques-unes des dispositions
de cette convention.

La convention, entre autres clauses, disposait que les biens
immobiliers appartenant aux émigrants devaient être liquidés
et le prix versé à l’émigrant; le gouvernement du pays que
l’émigrant quittait devait verser le prix des biens immobiliers
liquidés, dont il devenait propriétaire. La convention insti-
tuait une Commission mixte avec des pouvoirs très étendus.
Aux termes de l’article 9, la Commission mixte avait pour
attributions de surveiller et de faciliter l’émigration volontaire
prévue par la convention et de liquider les immeubles des
émigrants; elle devait fixer les modalités de l’émigration et
de la liquidation des biens immobiliers. D'une façon générale,
elle avait tout pouvoir de prendre les mesures que nécessi-
terait l'exécution de la convention et de décider toutes les
questions auxquelles cette convention pourrait donner lieu. Aux
termes de l’article 10, le gouvernement du pays où la liqui-
dation avait lieu devait verser à la Commission mixte, dans
les conditions à fixer par celle-ci, et pour être remis aux
ayants droit, le montant de la valeur des biens immobiliers
liquidés qui devaient rester la propriété dudit gouvernement.

L’intention primitive des auteurs de la convention était
apparemmerit que la valeur des biens des émigrants leur fût

II
76 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

payée comptant; mais, à raison de la situation financière
embarrassée des deux pays intéressés, ainsi que! de problèmes
de change, cette méthode s’avéra bientôt inapplicable. Le
financement du projet devint, en fait, une difficulté considé-
rable. C’est seulement le 6 mars 1922 que la Commission mixte
put faire entrer en vigueur son « Règlement ». Les articles 19,
20 et 21 de ce règlement traitent des paiements afférents
aux biens liquidés. . L'article 19 prévoit qu’en ordre général
le montant de la fraction payée en argent comptant sera de
l'importance de 10% de la valeur des biens liquidés, le solde
devant être acquitté en obligations productives d'intérêt émises
par l’État auquel la propriété a été transférée. Ces obligations
devaient être couvertes par les garanties supplémentaires néces-
saires pour rendre possible à l’émigrant la mobilisation immé-
. diate de ces titres, dans son pays de destination, en vue de
son installation nouvelle.

Lorsqu'on en arriva à arrêter les modalités détaillées des
paiements, il devint nécessaire d’apporter de nouvelles modi-
fications. Celles-ci furent effectuées par l'acte connu sous le
nom de « Plan de paiements », dressé par la Commission
mixte en décembre 1922 avec l'approbation des deux Gouver-
nements. |

Aux termes de ce plan, les obligations à remettre à un
émigrant en paiement dé biens liquidés par la Commission
mixte, dans la mesure où il n’en recevait pas le prix en
argent comptant, devaient être des. obligations de l’État sur
le territoire duquel s’installait l’émigrant, et non plus des
obligations de l’État abandonné par l’émigrant et au profit
duquel la propriété des biens avait été transférée. Les biens
liquidés devaient constituer un « fonds de garantie » à titre
de garantie supplémentaire des obligations, et le gouvernement
du pays où les biens immobiliers étaient situés ne pouvait
les aliéner à moins d’en rembourser le prix. Pour ce qui est
des deux États, chaque Gouvernement devenait le créditeur
de l’autre pour le montant total de la dette à terme de celui-ci
envers les émigrants qui s'étaient rendus sur son territoire
et s’y étaient établis. Les comptes ainsi créés entre les deux
Gouvernements se balancant partiellement, le Gouvernement.
qui devait à l’autre la somme la plus élevée, devait, à moins
d’arrangement différent, remettre à celui-ci des « obligations »

12
77 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

au porteur pour le montant de cette dette; ces « obligations »
seraient libellées en dollars, productives d’intérét au taux de
6% Van, et amortissables en six années au pair et par tirage
au sort. uO
Cinq ans plus tard, il devint nécessaire de modifier certaines
dispositions de ce Plan de paiements. Des difficultés s'étaient
produites à propos du fonds de garantie. Sous les auspices
du Conseil de la Société des Nations et avec l’aide active du
Comité financier de la Société, un accord, connu sous le nom
d’Accord Caphandaris-Molloff, fut conclu le g décembre 1927.

Cet accord n’apportait pas de changement essentiel au
systéme prévu dans le Plan de paiements, mais il en modifiait
un certain nombre de détails, notamment pour ce qui est de
la forme des obligations et du délai dans lequel celles-ci
devaient étre amorties. Le nouvel accord prévoyait un relevé
semestriel établi par la Commission mixte d’accord avec le
ministère des Finances de chaque pays, relevé fixant la valeur
nominale totale des titres émis durant le semestre en faveur
des émigrants, la Commission mixte devant confronter les
totaux ainsi émis en levas et en drachmes respectivement.
L'article 4 prévoyait le paiement, chaque semestre, par le
gouvernement qui avait émis le total le moins élevé de titres,
au gouvernement qui en avait émis le total le plus fort, d’une
somme représentant l'intérêt semestriel afférent au montant
des titres équivalant à sa dette ainsi que l’amortissement dû,
le cas échéant, sur ces titres.

Les modalités de règlement prévues à l’article 4 devaient
être remplacées par d’autres (art. 5) dès que l’émission de
titres en faveur des émigrants serait à peu près achevée, c’est-a-
dire dès que les travaux de la Commission mixte appro-
cheraient de leur terme. La Commission devait fixer le
total final du solde dû par l’État débiteur. Le montant dû
devait être payé en soixante versements semestriels. En sep-
tembre 1931, la méthode prévue à l’article 5 n’était pas entrée
en vigueur. Il n’est donc pas nécessaire de la décrire en détail.

La Bulgarie est l'État qui a émis le montant le plus impor-
tant de titres à remettre aux émigrants. C’est donc la Grèce
qui, d'après l’article 4, devait verser chaque semestre à la
Bulgarie, jusqu’à ce que le total définitif eût été fixé confor-

13
78 INTERPRETATION DE L’ ACCORD GRÉCO-BULGARE (1027)

mément à l’article 5, l'équivalent de l’intérêt semestriel afférent
au montant des titres qui représentaient sa dette, ainsi que
l'amortissement, le cas échéant, desdites obligations.

C'est la somme due par la Grèce à la Bulgarie pour l'intérêt
et l'amortissement de ces obligations qui a été mentionnée
dans les mémoires présentés au Comité d’experts de Londres,
dont il sera parlé ci-après, ainsi que dans les divers documents
soumis au Conseil de la Société des Nations, comme « dette
Caphandaris-Molloff ». C’est de l’un de ces versements semes-
triels à effectuer d’après l’article 4 qu’il est fait mention dans
le premier alinéa de la lettre du 7 août 1931, par laquelle la
Bulgarie a soumis le différend au Conseil de la Société.

*

Le Gouvernement bulgare ne conteste pas que la divergence
d’opinions qui s’est élevée entre lui et le Gouvernement hel-
lénique, et qui a conduit à la procédure devant le Conseil ainsi
qu’à la demande d’avis adressée à la Cour sur les questions
qui lui sont maintenant soumises, ait surgi à l’occasion de la
proposition faite le 20 juin 1931 par le président Hoover,
proposition prévoyant un moratoire d’un an pour certaines
dettes de guerre, encore qu'il voie là un différend qui existe
indépendamment du moratoire.

Le début de la proposition du président Hoover était ainsi
conçu :

« The American Government proposes the postponement
during one year of all payments on inter-governmental
debts, reparations, and relief debts, both principal and
interest, of course, not including obligations of Govern-
ments held by private Parties 1 »

Le Gouvernement hellénique se déclara prét a accepter la
proposition Hoover sous certaines conditions. Dans un mémo-
randum remis, le 26 juin 1931, au ministre des Etats-Unis à
Athènes, il expliqua que la proposition, si elle englobait non
seulement les réparations allemandes, mais aussi les réparations

 

1 Traduction du Greffe: « Le Gouvernement américain propose l'ajour-
nement, pour la durée d’un an, de tous les paiements sur les dettes inter-
gouvernementales, sur les réparations et sur les emprunts de secours (relief
debts), tant en capital qu’en intérêts, à l'exclusion, bien entendu, des obli-
gations des gouvernements détenues par des particuliers. »

14
79 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

dites orientales, placerait la Gréce dans une situation toute
particulière qui serait déterminée par la nature spéciale de
certaines de ses réclamations et de ses obligations. Le Gouver-
nement hellénique ajoutait qu’il ne pourrait l’accepter que si
des mesures appropriées étaient prises pour porter remède à
cette situation particulière. Dans cet ordre d'idées, le Gouver-
nement hellénique déclara ce qui suit: « Une autre dette de
la Grèce qu'il est juste de comprendre dans le moratoire, si
la Bulgarie doit en bénéficier, est le solde débiteur à notre
charge du chef de l’application de la Convention de Neuilly de
1919 d’émigration gréco-bulgare. Cette convention aussi bien
que les accords de réparations fait partie de Vhéritage de la
guerre. »

Au cours d’un entretien qu'il eut quelques jours plus tard
avec le ministre des États-Unis, M. Vénizélos, parlant de la
somme dont la Bulgarie était créancière vis-à-vis de la Grèce
au titre de l’émigration, s’exprima comme suit: « dans les
accords qui en ont réglé le paiement … il est exclusivement
question de dette de gouvernement à gouvernement. La
créance de la Bulgarie entre donc sans aucun doute dans le
cadre de la proposition Hoover. Toutefois, le Gouvernement
hellénique tient à savoir si le Gouvernement américain recon-
naît sur ce point le bien-fondé de sa manière de voir. »

Le texte de ces déclarations fut transmis au ministre de
Bulgarie à Athènes le 7 juillet 1931, et instruction fut donnée
au chargé d’affaires de Grèce à Sofia d'expliquer au Gouver-
nement bulgare l'attitude de la Grèce vis-à-vis de la Bulgarie en
présence de la proposition Hoover et de dire que les deux
dettes étaient en réalité de même nature.

De son côté, le Gouvernement bulgare se montra désireux,
dès le début, d’accepter la proposition du président Hoover ;
mais le premier en date des documents qui indiquent la position
prise par la Bulgarie et dont le texte ait été soumis à la
Cour, est un télégramme adressé, le 14 juillet 1931, par le
ministre des Finances de Bulgarie à la Banque des Règlements
internationaux. Selon ce télégramme, le Gouvernement bulgare,
étant convaincu que la proposition Hoover s’appliquait aussi
à la Bulgarie, estimait qu'il devait suspendre le versement des
recettes affectées au paiement des réparations en compte « À »

15 -
80 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

à la Nafionalbank, versement prévu par l'article 5 du
contrat de trust, ainsi que le crédit au 15 juillet 1931 du
compte « B » de la Banque des Règlements internationaux à
la Nationalbank. Le télégramme ajoutait que le Gouvernement
bulgare sollicitait l’autorisation de la Banque des Règlements
internationaux de libérer au profit du Trésor bulgare les
sommes portées au crédit du compte « B » de ladite Banque
les 15 avril, 15 mai et 15 juin 1931.

La Bulgarie cessa, à partir de ce moment, de verser la
provision mensuelle nécessaire en vue de son versement semes-
triel dû au titre des réparations, et tombant à échéance à la
fin de septembre.

Le télégramme du Gouvernement bulgare fut en temps voulu
communiqué par la Banque aux créanciers de la Bulgarie au
titre des réparations, et notamment à la Grèce. La réponse du
Gouvernement hellénique, datée du 30 juillet 1931, fut néga-
tive: elle exposa qu'il n'avait été conclu aucun acte interna-
. tional pouvant donner droit à la Bulgarie de suspendre ses
paiements au titre des réparations envers la Grèce et que la
proposition Hoover ne pouvait être invoquée en l'occurrence,
parce qu’elle était en suspens et n'avait pas encore été accep-
tée par le Gouvernement de la République hellénique.

Deux jours plus tard, par une lettre datée du rer août 1931,
la Grèce informa le président de la Commission mixte qu’elle
se trouvait dans la nécessité de suspendre le paiement du
montant semestriel afférent à la dette grecque d’émigration,
la question faisant partie d’un ensemble de problèmes posés
par la proposition Hoover et qui faisaient l’objet des discus-
sions auxquelles on procédait à Londres en ce moment.

Les circonstances que mentionnait le ministre des Finances
de Grèce dans ces deux lettres du 30 juillet et du rer août
comme ayant apporté un retard à la mise en vigueur du plan
Hoover, avaient également conduit à constituer un Comité
international d'experts chargé d’examiner la question et de
recommander les mesures à prendre afin de donner effet à la
proposition.

La Grèce adressa au Comité un mémorandum dans lequel,
après avoir fait valoir ses objections d'ordre général contre
l’extension aux réparations « orientales » de la proposition
Hoover, elle exposa les « conditions d'application » sous le

16
81 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

bénéfice desquelles elle serait prête à accepter la proposition
américaine. « Pour son compte, la Grèce ne chercherait à
réaliser aucun bénéfice du moratoire proposé. » Mais elle ne
voudrait pas non plus encourir une perte quelconque: elle
ne saurait se rallier ati principe de la suspension qu’à condition
que son équilibre financier fût sauvegardé. La Grèce indiquait
ensuite la manière dont ce but pourrait être atteint. Une liste
des sommes que la Grèce aurait dû recevoir au titre des répa-
rations, mais dont le paiement serait suspendu en vertu du
plan Hoover, fut présentée; elle était suivie d’une liste des
paiements dus par la Grèce et qui devraient également être
suspendus. Dans cette liste figure la dette visée par l'Accord
Caphandaris-Molloff, qui est qualifiée de la manière suivante
dans une note: « La dette résultant de l’Accord dit « Caphandaris-
Molloff » est une dette de gouvernement à gouvernement.
Elle représente la liquidation d’une émigration, et elle est la
conséquence d’une convention faisant partie intégrante du
Traité de Neuilly qui mit fin à la guerre. »

Le Gouvernement bulgare présenta également un mémoran-
.dum au Comité d'experts. Le texte n’en a pas été soumis à la
Cour, mais on en trouve la substance dans le rapport du
Comité d’experts.

Ce rapport indiquait que le Gouvernement hellénique était
prêt à accepter la suspension des paiements de 1’Allemagne,
mais qu'il éprouvait des difficultés en ce qui concerne la
suspension des paiements de la Bulgarie. Ces difficultés sont
indiquées dans la partie du rapport qui traite de la dette
bulgare au titre des réparations dans les termes suivants 1:

« 15. Sous réserve des remarques figurant au paragraphe 13,
au sujet du fonds « À », nous reconnaissons que les paiements
de la Bulgarie devraient être eux aussi différés suivant des
conditions identiques à celles visées au paragraphe précédent,
mais il nous faut signaler qu'avant que l’arrangement néces-
saire à cet effet puisse être conclu, la difficulté qui s’est élevée
en ce qui concerne la dette résultant de Accord Caphandaris-
Moiloff devra être surmontée.

Cette dette représente le solde débiteur que la Grèce doit
payer au Gouvernement bulgare comme résultant du solde des

 

1 Texte français joint en annexe à la note adressée, le 14 septembre 1931,
par le Gouvernement bulgare au Secrétaire général de la Société des Nations
et transmise par celui-ci au Greffier de la Cour.

17
82 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

comptes relatifs aux biens laissés par des réfugiés bulgares en
Gréce, et par des réfugiés grecs en Bulgarie. De ce chef, le
Gouvernement hellénique aura à payer au Gouvernement bul-
gare pendant V« année Hoover » environ 190.000 livres.

Le Gouvernement bulgare maintient que ces paiements sont
dus au titre de biens privés, qu'ils sont destinés à des obli-
gataires privés et que les arrangements en vertu desquels les
gouvernements en assurent le paiement partiel à titre d’inter-
médiaire ne doivent pas modifier leur caractère fondamental
de dette privée.
= Le Gouvernement hellénique soutient que cette dette est une
dette intergouvernementale pour la raison qu’elle est due et
payée de gouvernement à gouvernement, que nulle part dans
l'accord y relatif il n'est dit que les sommes ainsi payées
seront affectées au service d'obligations quelconques détenues
par des particuliers, et qu’enfin il n’existe aucun titre entre
les mains d’émigrés bulgares mentionnant le Gouvernement
hellénique comme débiteur.

Le Gouvernement grec insiste en outre sur les difficultés dans
lesquelles il se trouverait placé si la proposition du président
Hoover était appliquée aux réparations non allemandes, dont
la Grèce reçoit 76,73 %, et il considère comme inadmissible
que les paiements bulgares à la Grèce puissent être sus-
pendus alors que les paiements de la Grèce à la Bulgarie
continueraient sans interruption.

Nous n’estimons pas qu’il soit de notre compétence de
résoudre le conflit d'opinion ci-dessus indiqué. Comme dans tous
les cas où un doute a été exprimé sur le caractère intergouver-
nemental d’une dette, nous considérons que l'affaire doit’ être
réglée directement entre les deux Gouvernements intéressés.

Nous devons toutefois insister très vivement sur le fait qu'à
notre avis un accord pratique est particulièrement désirable
en la matière, et nous espérons que les Gouvernements bulgare
et grec traiteront la question avec le plus grand esprit de
conciliation afin de rendre ce résultat possible. »

L’attitude de la Grèce, à cette époque, ressort. clairement
des documents ci-dessus mentionnés. Pour des raisons d'ordre .
financier, la Grèce ne pouvait accepter de continuer le service
de sa dette d’émigration si elle cessait de percevoir sa quôte-
part des paiements de la Bulgarie au titre des réparations.
Elle était convaincue que la dette grecque d’émigration était
une dette intergouvernementale qui devrait rentrer dans le
domaine d'application du moratoire Hoover, et, à moins que
ce point de vue fût accepté par les autres gouvernements
intéressés, elle n’était pas disposée à devenir partie à des
18
83 INTERPRETATION DE L’ACCORD GRÉCO-BULGARE (1927)

accords dont les conséquences seraient de faire suspendre le
versement des sommes qui lui. étaient dues.

L’attitude de la Bulgarie était également claire. La Bulgarie
s’opposäit à la prétention de la Grèce de faire entrer la dette
visée par l’Accord Caphandaris-Molloff dans le domaine d’appli-
cation de la proposition Hoover. Si cela se produisait, la
mesure dans laquelle elle estimait qu’elle devait bénéficier du
plan Hoover se trouverait diminuée d’autant.

A l’époque de la signature du Protocole du 11 août 1931
relatif aux réparations allemandes; la Grèce fit la déclaration
suivante :

« Le délégué soussigné de la Grèce désire déclarer qu’en
signant le protocole qui a trait à la suspension des versements
au titre des réparations allemandes pour l’année I93I- 1932,
la Grèce doit établir qu’elle accepte les propositions du prési-
dent, des États-Unis dans la mesure où il s’agit des réparations
allemandes, et qu'elle est disposée à accepter ces propositions
dans la mesure ot il s’agit des réparations orientales, aux
conditions suivantes :

a) Pour autant qu'il s’agit des réparations hongroises, les
versements afférents aux, dommages subis durant la période
où la Grèce était neutre seront exceptés de la suspension des
paiements.

b) Pour autant qu'il s’agit des réparations bulgares, les verse-
ments afférents à l'exécution de l'Accord Caphandaris- -Molloff
seront inclus dans la suspension des paiements 1. »

Les représentants de la Bulgarie à Londres doivent s’étre
rendu compte que les experts n'étaient pas disposés à donner
effet à la prétention bulgare, car la lettre par laquelle l'affaire
fut soumise au Conseil date de quatre jours avant la signature
du rapport du Comité des experts à Londres.

Telle était la situation lorsque le Conseil fut saisi par la
Bulgarie de la question de savoir si la Grèce était fondée à
lier les deux dettes et à les compenser l’une par l’autre.

Les divers mémoires soumis au Conseil par les représentants
des deux Gouvernements et les arguments dont ils se servirent
devant le Conseil, le 7 septembre 1931, lorsque l'affaire fut
examinée par ce dernier, ne s’écartent pas essentiellement du
point de vue adopté devant le Comité des experts à Londres,
tel qu’il ressort du rapport de ce Comité. Les représentants

1 Traduction, du Greffe.

19
84 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

de la Bulgarie continuent à insister sur leur argument que la
Bulgarie devait obtenir un moratoire pour ses versements au
titre des réparations sans lier en quoi que ce fût la suspension
desdits versements à la question de la dette visée par l’Accord
Caphandaris-Molloff, cette dette n'étant pas de nature inter-
gouvernementale mais constituant une dette due à des parti-
culiers, savoir les émigrants, et ne pouvant, par suite, servir à
compenser une dette de réparations. Les représentants de la
Grèce continuent à insister sur leur argument que le plan
Hoover ne peut être appliqué à la dette bulgare de réparations
sans le consentement des créanciers de la Bulgarie ; que, selon
leur avis, la dette visée par l'Accord Caphandaris-Molloff est
une dette due par un gouvernement à un autre, et que la
Grèce ne saurait accepter la suspension des versements bul-
gares au titre des réparations qu'à titre de réciprocité, savoir
que, si les versements bulgares au titre des réparations étaient
suspendus, le service de la dette visée par l'Accord Caphandaris-
Molloff serait également suspendu.

C'est dans ces conditions que le Conseil demanda à la Cour
un avis consultatif.

La première des questions soumises à la Cour demande s’il
y a en l'occurrence un différend entre la Grèce et la Bulgarie
au sens de l’article 8 de l'Accord Caphandaris-Molloff. Par
les mots « en l'occurrence », la Cour estime qu’elle est invitée
à traiter la question sur la base et dans les circonstances où
le Conseil a été saisi du différend et à la lumière de toutes
les considérations exposées devant le Conseil jusqu'au moment

où ce dernier décida de s’adresser à la Cour.

La question soumise par la Bulgarie au Conseil, savoir si la
Grèce est fondée à lier la dette bulgare au titre des réparations
et la dette grecque d’émigration et à les compenser l’une par
l’autre, n’est qu’une manière de soulever le point de savoir
si l'attitude de la Grèce est justifiée lorsque ce pays insiste
sur l’acceptation de son point de vue selon lequel, s’il doit

x

consentir 4 appliquer le plan Hoover aux paiements du chef
20
85 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

des réparations dont il profitait, le. versement au titre de la
dette grecque d’émigration doit également être compris dans
la suspension. La Grèce insistait en fait sur l’acceptation de
son point de vue selon lequel la dette grecque d’émigration
devait être considérée comme intergouvernementale, et sur ce
qu’elle ne pouvait accepter le plan Hoover que si ce point
de vue était reconnu.

Plus tard, le Gouvernement hellénique déclara que la suspen-
sion de sa dette envers la Bulgarie était la condition à laquelle
il subordonnait son acceptation du plan Hoover, et cela quelle
que pôt être la nature de cette dette par rapport à la nature
de la dette bulgare.

A cet égard, la Cour croit devoir observer ce qui suit.

Le droit pour la Grèce de subordonner son acceptation du
plan Hoover 4 une condition quelconque n’a aucun rapport
avec l’Accord Caphandaris-Molloff.

En revanche, on doit admettre que, pour autant que le
Gouvernement hellénique faisait valoir que sa dette visée par
l'Accord Caphandaris-Molloff était de la même nature que la
dette bulgare au titre des réparations, il soulevait une question
qui ne pouvait être résolue sans avoir recours au droit conven-
tionnel en vigueur entre la Bulgarie et la Grèce et relatif
à l'émigration des minorités ethniques, à la liquidation de leurs
biens et au paiement de la valeur des biens liquidés.

Il faut cependant observer que, dans ce cas, en admettant
que ce soit l’Accord Caphandaris-Molloff qu’il convient d’inter-
préter, cette interprétation n’interviendrait qu'en vue de recher-
cher si la dette grecque pouvait rentrer dans l’une ou l’autre
des catégories visées par le plan Hoover. Cela revient à dire
que l'interprétation de cet accord ne pourrait entrer en ligne
de compte que comme une question incidente ou préalable
à une autre question, qui ne dépendait que du plan Hoover.

Les pouvoirs du Conseil en vertu de l’article 8 se ‘limitent
à l'interprétation de l'Accord Caphandaris-Molloff. Ils ne
s'étendent pas au plan Hoover. La nature de la dette
d’émigration visée par l'Accord Caphandaris-Molloff, c’est-a-
dire le point de savoir si cette dette, aux termes dudit accord,

2T
86 INTERPRÉTATION DE L’ACCORD GRECO-BULGARE (1927)

était due ou non par un gouvernement 4 un autre, n’établi-
rait. pas nécessairement s’il s’agit d’une dette intergouverne-
mentale selon le sens et la portée du plan Hoover.

Tl s'ensuit que le différend entre les Parties quant au point
de savoir si la Grèce est fondée à lier les deux dettes et à les
. compenser l’une par l’autre, c’est-à-dire si la Grèce a le droit
d’insister sur la suspension de sa dette en cas de suspension
de la dette bulgare, est un différend que l’on ne peut trancher
en déterminant la nature de la dette grecque d’émigration
visée par l'Accord Caphandaris-Molloff; par conséquent, il n'y
a pas en l'occurrence de différend entre la Grèce et la Bulgarie
au sens de l’article 8 dudit accord.

Le rapport entre l'Accord Caphandaris-Molloff et les arrange-
ments conventionnels antérieurs entre la Grèce et la Bulgarie,
au sujet de l’émigration, ressort de ce qui a été dit plus haut
au sujet de l’origine de la dette grecque d’émigration. Dans
cet ordre d'idées, une autre question se pose: La nature de
la dette grecque d’émigration ne doit-elle pas, en réalité, être
déterminée sur la base des arrangements qui ont précédé
l’Accord Caphandaris-Molloff, et, dans ce cas, cette question
peut-elle faire l’objet d’un différend au sens de l’article 8
dudit accord ?

Cette question n’a été discutée ni devant le Conseil ni devant
la Cour. Dans ces conditions, la Cour s’abstiendra de la traiter
et d'exprimer à son égard une opinion quelconque.

La seconde question sur laquelle l'avis de la Cour est
sollicité est conçue dans les termes suivants :

« Dans Vaffirmative [c'est-à-dire s'il y a en l'occurrence
un différend au sens. de l'article 8 de l Accord Caphandaris-
Molloff}, quelle est la nature des obligations pécuniaires
découlant dudit accord ? »

22.
87 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

La Cour étant arrivée à la conclusion que la réponse à la |
premiére question n’est pas affirmative, la seconde question
ne se pose pas.

Par conséquent, rien de ce que la Cour a dit dans le présent
avis au sujet de la première question du Conseil ne doit: étre
considéré comme préjugeant en quoi que ce soit une réponse a
la seconde question.

Dans les exposés écrits soumis 4 la Cour et lors des exposés
oraux faits devant elle, les agent et conseil des deux Gouverne-
ments intéressés ont déclaré qu'ils souhaitaient voir la Cour
exprimer un avis. sur la deuxiéme question, que la réponse
à la première fût ou non affirmative. La Cour ne croit pas
devoir déférer a ce désir.

Aux termes de l’article 14 du Pacte, le droit de soumettre
une question à la Cour à fin d’avis consultatif est exclusive-
ment réservé à l’Assemblée et au Conseil de la Société des
Nations. La Cour est donc tenue par les termes des questions
telles qu’elles ont été formulées par le Conseil dans l'espèce.
Or, la seconde question est ainsi rédigée qu’elle n’est posée à
la Cour qu’en cas de réponse affirmative à la première. Ignorer,
à la demande des Parties, cette condition, serait en fait per-
mettre aux deux Gouvernements intéressés de soumettre une
question à la Cour à fin d’avis consultatif.

Comme le désir exprimé par les agent et conseil respectifs
n’envisageait qu’une extension de la procédure consultative, il
est inutile pour la Cour de rechercher si un accord intervenu
au cours de la procédure entre les représentants des gouver-
nements intéressés peut constituer une sorte de compromis
ouvrant une procédure contentieuse devant la Cour.

23
88 INTERPRETATION DE L’ACCORD GRECO-BULGARE (1927)

PAR CES MOTIFS,

la Cour,
par huit voix contre six,
est d’avis

- qu’il n’y a pas en l'occurrence de différend entre la Grèce et -
la Bulgarie au sens de l’article 8 de l'Accord Caphandaris-
Molloff, intervenu à Genève le g décembre 1927.

Le présent avis ayant été rédigé en anglais et en français,
c'est le texte anglais qui fera foi. |

Fait au Palais de la Paix, à La Haye, le huit mars mil
neuf cent trente-deux, en deux exemplaires dont l’un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président :
(Signé) M. ADATCI.

Le Greffer :
(Signé) À. HAMMARSKJOLD.

M. Adatci, le comte Rostworowski, MM. Altamira et Schücking,
le jonkheer van Eysinga, juges, et M. Papazoff, juge ad hoc, se
prévalant du droit que leur confère l’article 71 du Règlement,
joignent audit avis, par la présente déclaration, la constatation
de leur dissentiment.

(Paraphé) M. A.
(Paraphé) À. H.

24
